DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

 SOUND INCOME STRATEGIES, LLC, ARBOR FINANCIAL SERVICES
          OF FLORIDA, INC., and R. JEFFREY SMALL,
                 Appellants/Cross-Appellees,

                                     v.

                         KENNETH YANDOW,
                       Appellee/Cross-Appellant.

                               No. 4D21-269

                          [September 2, 2021]

   Appeal and cross-appeal of a non-final order from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Sandra Perlman,
Judge; L.T. Case No. CACE20-010553.

    Lloyd R. Schwed of Schwed Kahle & Kress, P.A., Palm Beach Gardens,
for appellants/cross-appellees.

  Evan H. Frederick of Morgan & Morgan, West Palm Beach, for
appellee/cross-appellant.

PER CURIAM.

   Affirmed.

GROSS, LEVINE and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.